DETAILED ACTION
	Receipt of Arguments/Remarks filed on October 7 2021 is acknowledged. Claims 1-22 and 35-45 were/stand cancelled. Claims 23, 28, 29, 31 and 46 were amended. Claims 23-34 and 46 are pending. Claims 30 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 18 2021. Accordingly, claims 23-29, 31-33 and 46 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
The priority was addressed in the Office Action mailed on July 7 2021.  Applicants do not argue the determination made by the examiner.  Thus, the statement of the effective filing date of the claims is repeated here as a reminder.  
	The effective filing date of claims 24, 26-27 are 4/20/17.  The effective filing date of claims 25, 28-29, 32-33 and 46 is August 13 2019.  The effective filing date of claims 23 and 31 is 4/19/2017.  

Withdrawn Objections/Rejections

	The amendments filed October 7 2021 have overcome the rejection of claims 28-29, 31 and 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Claim 28 was amended to clarify the plasticizer recitation.  Claim 29 was amended to recite silicone. Claim 31 was amended to recite release liner.  The dependency of claim 46 was corrected.  
The terminal disclaimer filed on October 7 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10391065 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Thus, the rejection of claims 23-29, 31-33 and 46 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10391065 in view of Salman et al. and Thomasy et al. is withdrawn.

New, Modified and Maintained Rejections Necessitated by the Amendments filed October 7 2021

Claim Objections
Claim 46 is objected to because of the following informalities:  the claim recites “silicon” instead of “silicone”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection based on the claim amendments filed May 18 2021.
Claim 46 introduces new matter as the claims recite the limitation: "pressure sensitive adhesive”. There is no support in the specification for this limitation. The limitation of:  the genus of pressure sensitive adhesive was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses Bio-PSA DOW AMINE friendly adhesive and acrylic copolymer PSA but does not describe the instantly claimed limitation.  There is no guidance in the specification to select the genus of any pressure sensitive adhesive.  Applicants point to the examples of the specification as providing support.  However, the limited species do not provide support for the genus.  Note: MPEP 2163. Therefore, it is the Examiner’s position that . 

Response to Arguments
Applicants’ arguments filed October 7 2021 have been fully considered but they are not persuasive. 
Applicants argue that the claims were amended to obviate the Examiner’s rejections.
Claim 46 was not amended to remove the recitation of pressure sensitive adhesive.  Nor was an argument made as to where support for the genus can be found.  Thus, the rejection is maintained.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-34 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 23 as amended recites: wherein the particles of the API suspended in the uniform suspension are crystalline particles having a particle size which is not larger than an initial particle size of the API.  The instant specification describes this limitation in a single occurrence in the instant specification.  It taught only with the solvent heptane.  Applicants argues filed October 7 2021 indicate that this solvent, heptane, is critical because it helps to thoroughly separate the particles from others.  However, instant claim 23 recites generally a first and second solvent.  The specification has not described, other than heptane, solvents which allow for the particles of the API suspended in the uniform suspension to be crystalline particles having a particle size which is not larger than an initial particle size of the API.  None of the other claims, specifically claims 24-34 and 46 correct this written description issue.  Thus the specification fails to provide support for solvents which allow for the currently claimed function/property to be achieved.  Note: MPEP 2163.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 (Fed. Cir. 1997) held that:

...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

Furthermore, to the extent that a functional description can meet the requirement for an adequate written description, it can do so only in accordance with PTO guidelines stating that the requirement can be met by disclosing “sufficiently detailed, relevant identifying characteristics,” including “functional characteristics when coupled with a known or disclosed correlation between function and structure.” Univ. of Rochester v. G.D. Searle, 68 USPQ2d 1424, 1432 (DC WNY 2003).   
Therefore, only heptane, but not the full breadth of the claim(s) meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  This specie specifically disclosed is not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 23-34 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the drug" in lines 13 and 15 (of page 2).  There is insufficient antecedent basis for this limitation in the claim. Claim 23 refers to an “active pharmaceutical ingredient”.  Thus, the recitation “the drug” does not have antecedent basis as the claim earlier refers to an active pharmaceutical ingredient which is not the same as the recitation drug.
Claims 24-34 and 46 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-29, 31-33 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (USPGPUB No. 20040086551, cited on PTO form 1449) and Salman et al. (USPGPUB No. 20110111013, cited in the Office action mailed on 7/7/21) as evidenced by Fischer et al. (US Patent No. 6455066, cited in the Office action mailed on 7/7/21) in view of Thomasy et al. (J Vet Intern Med, 2004, cited in the Office action mailed on 7/7/21).
Applicant Claims
	The instant application claims a method for making a medical device for transdermal administration of an active pharmaceutical ingredient (API), the method comprising the steps of: micronizing an active pharmaceutical ingredient (API) to a specified particle size/distribution; 64316922Serial No: 16/539653Docket No. 6063-104.1.1 (014068) dispersing the micronized active pharmaceutical ingredient (API) in a first solvent to form a uniform suspension of particles of the active pharmaceutical ingredient (API); adding a plasticizer to the uniform suspension of 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Miller et al. is directed to fentanyl suspension-based silicone adhesive formulations and devices for transdermal delivery of fentanyl.  Shown in figure 2 and table 3 lot R6J0001 produced by casting a blend of heptane-solvated silicone adhesive and suspended solid fentanyl alkaloid particles.  A slurry of fentanyl in 360 Medical Fluid (dimethicone, i.e. a polydimethylsiloxane, instantly claimed plasticizer) and a portion of the heptane-solvated silicone adhesive were blended (reading on instant step a).  This suspension was then blended with the remaining heptane-solvated silicone adhesive to form the final suspension (reading on instant step b and c) (paragraph 0081).  The suspension was cast onto a release liner and passed through ovens to drive off the remaining heptane (reading on instant claim 9).  Miller teaches the amount of heptane is about 20 to about 50% (paragraph 0051).  The fentanyl is used in amount from about 1 to about 10% w/w or about 5 to about 15% w/w (paragraph 0061-0062).  The fentanyl particles are about 10 to 20 micrometers in diameter (paragraph 0106).  It is taught that preferably crystalline particles (paragraph 0052).  An ethylene-vinyl acetate copolymer membrane that controls the rate of fentanyl delivery to the skin is taught (paragraph 0014).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Miller et al. does not expressly teach micronizing the API or the exact method steps.  However, this deficiency is cured by Salman et al.
	Salman et al. is directed to the transdermal of fentanyl or an analogue thereof.  The active ingredient is in a micronized form having a mean particle size of 50 microns or less, preferably a mean particle size of 20 microns or less.  Fentanyl preferably has a size of 2 microns or more (paragraph 0041).  As the starting material for the micronized fentanyl show a distribution of the particle size such that 100% of the particles are smaller than 675 microns (paragraph 0042).  The micronization process can be any known process (paragraph 0043).  By the micronization process, the fentanyl particles are changed such that the mean particle size is in the above ranges.  It is preferred that 100% of the particle are smaller than 50 microns (paragraph 0044).  It is taught that the fentanyl and gel former are dispersed in an organic medium such as heptane.  This is mixed with mineral oil (plasticizer) and polyisobutylene (adhesive) in an organic medium, preferably the same as before.  The fentanyl is dispersed in the mixture.  The mixture is applied as a uniform layer onto the back layer and dried (paragraph 0050).  Plasticizers include mineral oil, silicone oil, etc. (paragraph 0029).  The adhesive layer consist of various know pressure-sensitive adhesives with polyisobutylene being preferred (paragraph 0025).  As shown in figure 1 there is a reservoir layer (with 
	Neither Miller et al. nor Salman et al. teach the inclusion of an anti-inflammatory.  However, this deficiency is cured by Thomasy et al.
	Thomasy et al. is directed to transdermal fentanyl combined with nonsteroidal anti-inflammatory drugs for analgesia in horses.  It is taught that fentanyl transdermal therapeutic systems in combination if nonsteroidal anti-inflammatory drugs (NSAIDs) appears to provide safe and effective analgesia in most of the horses with pain that was refractory to NSAID therapy alone (abstract and page 554).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miller, Salman et al. and Thomasy et al. and micronize the fentanyl.  One skilled in the art would have been motivated to micronize the fentanyl in order to achieve the desired starting particle size.  Miller et al. teaches the fentanyl is suspended uniformly in the adhesive as small crystalline particles and suggest the fentanyl particles have a diameter of 10 to 20 micrometers.  Thus, there is a reasonable expectation that such fentanyl was micronized to this diameter prior to incorporation as taught by Salman et al.  Both prima facie case of obviousness exists. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miller, Salman et al. and Thomasy et al. and utilize a nonsteroidal anti-inflammatory in combination with fentanyl.  One skilled in the art would have been motivated to utilize this combination to provide safe and effective analgesia as taught by Thomasy et al.
	Regarding the claimed method steps, both Miller and Salman et al. suggest dispersing the fentanyl in a solvent, dimethicone in Miller et al. and Salman et al. in heptane.  Salman et al. suggests the plasticizer and adhesive are dissolved in an organic medium such as heptane.  Miller et al. teaches the adhesive is with heptane.  Thus, both references suggest adding all the same claimed ingredients in a similar manner claimed.  Miller et al. also teaches suspension was cast onto a release liner and passed through ovens to drive off the remaining heptane reading on the limitations of claim 31.     Note: MPEP 2144.04 Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 prima facie obvious.).  Thus the cited prior art suggests micronized fentanyl (an API) in a solvent (heptane), a plasticizer (dimethicone, a polydimethylsiloxane) and an adhesive (polyisobutylene).  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miller and Salman et al. and manipulate the amount of fentanyl and heptane utilized.  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
Regarding the claimed wherein the particles of the API suspended in the uniform suspension are crystalline particles having a particle size which is not larger than an initial particle size of the API.  "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it 
In this case, claim 23 uses the term "wherein", rather than "whereby", but it is conclude that the terms should be treated the same…the wherein clause does not inform the artisan of how the "adding" steps are performed; rather, the wherein clause merely characterizes the results of those steps. Here, Miller teaches adding crystalline particles of the API to a solvated silicone adhesives wherein the solvated silicone adhesive is heptane solvated.  This is the same adhesive and solvent instantly claimed or taught in the instant specification.  
	Regarding claim 32-33 and 46, both Miller and Salman et al. teach a membrane layer of ethylene vinyl acetate between two adhesives.  Salman et al. provides the motivation to utilize the membrane, namely, control drug release and reduction of variations.  As evidenced by Fischer et al., the ethylene vinyl acetate membrane is non-porous (column 8, lines 54-57).  Salman et al. teaches the adhesives on either side of the membrane is a polyisobutylene which reads on both the first and second adhesives.
	

Response to Arguments
Applicants’ arguments filed October 7 2021 have been fully considered but they are not persuasive.
Applicants argue Miller does not teach or suggest a micronizing a drug to a specified particle size/distribution.  It is argued that in the instant invention the suspension of micronized product in the solvent of heptane avoids agglomerates and large particle size formation crystal.  The dispersion of micronized material in heptane is 
Regarding Applicants’ arguments, firstly, Miller et al. does teach particles of fentanyl which are about 10 to 20 micrometers which fall within the scope claimed.  Miller et al. is just silent as to how this particle size of fentanyl particles is achieved.  While Applicants argue the heptane is critical, none of the claims require heptane.  Instant claim 23 recites a solvent in general.  Miller et al. teaches that the fentanyl particles are suspended uniformly in the solvated silicone adhesives.  The solvent is heptane.  Thus, Miller et al. teaches particles of the same size as claimed in heptane which as argued by Applicants is critical to avoid agglomeration.  Thus, Applicants arguments have not demonstrated how the method steps instantly claimed are distinguished from the prior art in light of the “critical” solvent heptane being exemplified by Miller et al.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616